Title: To George Washington from Major General Horatio Gates, 21 May 1778
From: Gates, Horatio
To: Washington, George


                    
                        Sir,
                        Fish Kill [N.Y.] 21st May 1778.
                    
                    Last Night I had the Honor to receive Your Excellency’s Letter of the 17th Instant. The Enemy in this Quarter are also appearing to evacuate the Forts Washington, & Independence; having been observed from Fort Lee, to be moving some of their Heavy Cannon from the Hill, and  to all appearance embarking them on board a Transport at the Wharf. previous to Your Excellency’s giving me the hint, I had dispatched a trusty person to obtain intelligence of the Enemy’s intended movements; and hourly expect the best information that can be procured; upon it’s arrival, it shall be immediately transmitted to Your Excellency—A Copy of Your Letter shall this morning be forwarded to Governour Trumbull; with my request, to have the Six Regiments of Militia, voted by the Legislature of Connecticut, in readiness to March at the Shortest Notice, for the scantiness of my provission Magazine, makes me dread the instant calling any more Troops to this post. The day before yesterday a large bag, sealed up, and directed to Governour Trumbull, from Govr Tryon, was sent by a Flag to my Advanced post; upon it’s being brought to Head Quarters, it was in a few Minutes sent off by a Special Express to the Governour at Hartford, where he is now meeting his Assembly. Horses, Carriages, & Forage, are so much in request here, that there is no moving the Artillery, Camp Equipage, or Stores, until proper supplies of each can be obtained—At General Greene’s desire, I have Advanced Colonel Hay, his deputy, fifty thousand Dollars; but that is but a trifle in comparison of the Sum necessarily required to purchase the Articles here mentioned. I must therefore entreat Your Excellency will press General Greene, to furnish Colonel Hay with a proper Supply of Cash. Colo: Wadsworth, & Colo: Cuyler, are very fully informed of the State of my provission Magazine; so there is nothing left for me to do upon that Head. Your Excellency may be sastisfied, that the most attentive regard shall be paid to the Motions of the Enemy; but I cannot but lament the wretched plight this post is in, either for Enterprize, or Retreat; by the want of the proper means to move the Camp Equipage, Artillery, and Stores.
                    The Board of War desire I would request your Excellency, to send them the Returns of military Stores, &c., which I brought to the Valley Forge for your inspection; as they have not yet been entered in the Books of the Office.
                    Inclosed is a Letter I have just received from Mr Hayes, Surgeon of the British Hospital at Albany. If your Excellency has no Objection to granting the prayer of his petition, I will, upon knowing your Answer, Order the Prisoners down from Albany: At present, I could wish them to be removed from thence; and there is no mode of doing that, but by water; as they are, most of them, disabled from Marching. I am Sir Your Excellencys most Obedient Humble Servant
                    
                        Horatio Gates
                    
                